                 Case 14-11987-CSS             Doc 913       Filed 08/02/19       Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

FCC HOLDINGS, INC., et al.,1                              Case No. 14-11987 (CSS)
                                                          Jointly Administered
                                    Debtors.
                                                          Re: D.I. 907

     RESPONSE OF LEVEL 3 COMMUNICATIONS, LLC AND TW TELECOM, INC.
                         TO OBJECTION TO CLAIM

                  Level 3 Communications, LLC, including its parents, subsidiaries, and affiliates,

including TW Telecom, Inc. (collectively, “Level 3”) responds to the Debtors’ Tenth Omnibus

Objection (Substantive) of the Liquidating Trustee to Claims Pursuant to Bankruptcy Code

Sections 105 and 502 and Rule 3007 of the Federal Rules of Bankruptcy Procedure [D.I. 907]

(the “Objection”) and states as follows:

                                               INTRODUCTION

                  Level 3 delivered telecommunications solutions to FCC Holdings, Inc. and its

affiliated entities (the “Debtors”) pursuant to several services contracts (collectively the

“Agreements”). The Debtors seek to limit the claims filed by Level 3 for pre-petition services

provided to the Debtors on the basis that their records reflect a different amount outstanding. The

Debtors’ Objection is without basis as it fails to provide sufficient evidence to overcome the

prima facie claim from Level 3’s proof of claim, and the payment history proves Level 3’s

entitlement to its claim.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
          identification number, are: FCC Holdings, Inc. (6928); Education Training Corporation (1478); High-Tech
          Institute Holdings, Inc. (4629); EduTech Acquisition Corporation (8490); and High-Tech Institute, Inc.
          (3099).


#54567901 v2
               Case 14-11987-CSS       Doc 913     Filed 08/02/19      Page 2 of 4



                               JURISDICTION AND VENUE

               1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. Venue is proper pursuant to 28 U.S.C. §§ 14409. This is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2).

               2.     The statutory predicates for the relief sought herein are sections 105, 501,

and 502 of 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), as supplemented by Rule 3001 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                       BACKGROUND

               3.     On August 25, 2014, the Debtors filed voluntary petitions for relief with

this Court under Chapter 11 of the Bankruptcy Code. Prior to the filing of the Chapter 11

proceedings, the Debtors and Level 3 were parties to the Agreements.

               4.     On November 7, 2014, Level 3 filed two claims for unpaid pre-petition

balances. Claim Number 157 included a total of $106,826.88 for unpaid services and Claim

Number 158 included a total of $13,641.96 for unpaid services.

               5.     On January 15, 2015, TW Telecom filed two claims for unpaid pre-

petition balances. Claim Number 213 included a total of $12,751.51 for unpaid services and

Claim Number 214 included a total of $623.76 for unpaid services.

               6.     Level 3 invoiced the amounts the Debtors owed for the various accounts

on a monthly basis. True and correct copies of the invoices are attached as Exhibit 1 and are

incorporated by reference.

               7.     On January 28, 2019, the Debtors filed the Objection seeking to reduce

Level 3’s Claim Number 157 from $106,826.88 to $9,910.93 and reduce TW Telecom’s Claim

Number 213 from $12,751.51 to $3,093.96 with the same reasoning for both objections: “Filed



                                               2
#54567901 v2
               Case 14-11987-CSS         Doc 913    Filed 08/02/19     Page 3 of 4



claim asserts liability in excess of amounts reflected in Debtor’s books and records. Modified

Claim Amount is the amount Trustee has determined as valid for allowance.”

                                          ARGUMENT

               8.     The Debtors failed to provide sufficient evidence in their Objection to

negate Level 3’s claims. Pursuant to Bankruptcy Rule 3001(f), “[a] proof of claim executed and

filed in accordance with these rules shall constitute prima facie evidence of the validity and

amount of the claim.” Fed. R. Bankr. P. 3001(f). Indeed, “the party objecting to a proof of claim

has the burden of coming forward with sufficient evidence rebutting the validity of a properly

filed proof of claim.” In re King, 305 B.R. 152, 162 (Bankr. S.D.N.Y. 2004) (emphasis original);

see also In re Allegheny Int’l, Inc., 954 F.2d 167, 173–74 (3d Cir. 1992).

               9.     The Debtors failed to provide sufficient evidence to overcome the

presumed validity of Level 3’s claims. The Objection simply states, “[f]iled claim asserts

liability in excess of amounts reflected in Debtor’s books and records. Modified Claim Amount

is the amount Trustee has determined as valid for allowance.” See Objection, Exhibit A. This

assertion is devoid of evidentiary support, with no basis whatsoever beyond a vague reference to

the Debtors’ “books and records.” Instead of providing actual evidence to “refute at least one of

the allegations” in Level 3’s claims, the Debtors provided conclusory statements that it would

not pay Level 3 the full amount of its claims. See In re King, 305 B.R. at 162.

               10.    Level 3’s invoices demonstrate its entitlement to $132,583.28.

               11.    Therefore, the Debtors’ Objection fails to meet the requirements under the

Bankruptcy Rules and the Bankruptcy Code. Level 3’s claims should be allowed in full in the

amounts listed in the proofs of claim.




                                                3
#54567901 v2
               Case 14-11987-CSS        Doc 913        Filed 08/02/19   Page 4 of 4



                                            CONCLUSION

               WHEREFORE, Level 3 respectfully requests that this Court enter an Order:

(i) overruling the Debtors’ Objection to Level 3’s claims; and (ii) granting such other and further

relief as this Court deems equitable and proper.


Dated: August 2, 2019                        Respectfully submitted,

                                             /s/ Henry J. Jaffe
                                             Henry J. Jaffe (DE 2987)
                                             Kenneth A. Listwak (DE 6300)
                                             PEPPER HAMILTON LLP
                                             Hercules Plaza, Suite 5100
                                             1313 Market Street
                                             P.O. Box 1709
                                             Wilmington, DE 19899-1709
                                             Telephone: (302) 777-6500
                                             Facsimile: (302) 421-8390
                                             E-mail: jaffeh@pepperlaw.com
                                                     listwakk@pepperlaw.com

                                             Edwin H. Caldie (MN Bar No. 0388930)
                                             Brittany M. Michael (MN Bar No. 0397592)
                                             Kevin P. Kitchen (MN Bar No. 0399297)
                                             STINSON LLP
                                             50 South Sixth Street, Suite 2600
                                             Minneapolis, MN 55402
                                             Telephone: (612) 335-1500
                                             Email: ed.caldie@stinson.com
                                                    brittany.michael@stinson.com
                                                    kevin.kitchen@stinson.com

                                             Counsel for Level 3 Communications, LLC and TW
                                             Telecom, Inc.




                                                   4
#54567901 v2
